PER CURIAM.
Summary judgment was entered for the defendants. Plaintiff appeals. We reverse.
The principles governing summary judgment procedure, Rule 1.510 F.R.Civ.Proc., are too well known to require repeating. It is our judgment that the trial court prematurely decided this issue because there is reflected in the record genuine issues of material fact which stood in the way of judgment as a matter of law. Was the publication “Fort Lauderdale Adventure” of a nature similar to the present publications known as “This Week In Fort Lau-derdale” ? We have examined the record, including the two publications, and it is clear that they are directed to the tourist public and that they appeal to the same advertisers. Further, the format is sufficiently similar and advisory as to tourist attractions and activities as to make it inappropriate for the matter to be summarily decided. See Restatement of Contracts, 2d, § 238(2), (1973).
Reversed.
WALDEN and DOWNEY, JJ, and CONKLING, VIRGIL B, Associate Judge, concur.